The opinion of the court was delivered by
Woodhull, J.
■ This case comes up by appeal from a decree in Chancery, granting relief to Benjamin Marlatt, the complainant in that court. Both parties appealed from the decision of the Chancellor ; the complainant believing that the relief given him by the decree was insufficient; the defendants contending that upon the case made by the complainant, he was not entitled to any relief at all.
*441The only question involved in the appeal first named, being as to the adequateness of the relief, and having been submitted to the court without argument, it is sufficient to say upon that point, that, .supposing the complainant to have established his right to some relief, we are hot satisfied that the circumstances of the case call for any enlargement of the decree in his behalf. The questions more especially pressed upon the attention of this court, arise out of the appeal taken by the defendants below.
As all of these questions, excepting the single one argued by the direction of the court, at the present term, after being thoroughly canvassed below by the same eminent counsel who represented the respective parties here, were examined with great care by the Chancellor; and as the elaborate opinion, delivered by him in the court below, covers the whole case, with the exception just referred* to, and is, in all respects, in accordance with the views entertained by a majority of this court, both as to the law and the facts, it is deemed unnecessary, and would obviously answer no useful purpose, to enter upon a further discussion of them here.
The only question in the cause, not embraced in the decision of the Chancellor, is the one argued at this term, namely : whether the contract, or agreement, as alleged in the complainant’s bill, or as shown by the evidence in the cause, was made in fraud of the complainant’s creditors, and was, for that reason, illegal and void ? On the part of the defendants, it was urged, with great earnestness and force, that such was the real character of the agreement, if any such agreement was in fact ever made, which they do not admit, but expressly deny; and that this appears clearly, as well from the allegations of the bill itself, as from the testimony in the cause; and, further, that this court cannot, and that no court of equity can, consistently with the, rules and principles which regulate and govern such courts, either interfere to enforce a contract thus tainted with fraud, or in any way give it sanction or countenance. The argument is unquestionably sound; and, assuming the contract to have been of *442the character alleged, there is no escape from the conclusion reached by the defendant’s counsel, and their appeal must be sustained. But in the .opinion of a majority of this court, neither the allegations of the complainant’s bill, nor the proofs in the cause, nor the bill and proofs taken together, and considered in their proper relations to each other, do in fact establish the premises from which that conclusion is drawn. It does appear very clearly, we think, from the whole case, that Marlatt, finding himself likely to be embarrassed in consequence of.a failure of the peach crop, and the pressure' of the times, determined to secure his three principal creditors in such a way, that they should' be not only safe, but satisfied; that, in pursuance of this determination, he pro■pose’d to give them a mortgage on his real estate, not for any fictitious or exaggerated sum, but for the actual amount of their respective claims; that the proposal to secure, by mortgage, was not carried into effect, simply because the persons most interested in the arrangement, preferred a-judgment and execution; and that Marlatt, by acquiescing in the substitution of these securities for the one originally offered, intended and expected to accomplish, in a way more acceptable to his confidential friends and advisers, precisely the same result which it had been his intention, in the first place, to effect by means of a mortgage. As to the sales of the complainant’s property, under the judgment, we are satisfied from the evidence, that these, and the manner of conducting them, and all the proceedings relating to therm were advised and directed, and, in fact, controlled by these same trusted friends, they undertaking to bid in the property, so that it should not be sacrificed, and to hold it merely as a security until their claims should be satisfied. There is great reason to believe, moreover, that the arrangement was, under the circumstances, a prudent one, and really beneficial for all parties, not only the preferred creditors, but the others; and that they.so understood it at the time of the sales, and afterwards. This being the real purpose and character of these sales, as understood by all the parties *443whose interests were in any way involved in them, it could, manifestly, make no difference to anybody at what price any portion of the property might be struck off to Smith and Warwick. It is evident, however, that for some reason they wished to buy it in as low as they could, and that the complainant, with undoubting confidence in their business sagacity, as well as their integrity, did what he fairly could to gratify them in this matter also, keeping quiet at their suggestion, and, in a few instances perhaps, requesting persons not to bid. But that there was in all this, any bad faith on the part of Marlatt, any intention to conceal from his creditors his interest in the property bought in by Smith and Warwick, any purpose to delay or hinder a creditor in the sense of the statute of frauds, or in any sense repugnant to the policy of the law, or offensive to equity and good conscience, we have utterly failed to discover.
Upon the whole case, therefore, for the reasons stated by the Chancellor in his opinion, and because we find the conduct of the complainant in the court below, free from all taint of fraud, actual or constructive, we are of the opinion that the decree appealed from should be in all things affirmed.